DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10-13 and 15-16 of U.S. Patent No. 11,016,711. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1-12 are to be found in patent claims 1-6, 8, 10-13 and 15-16 (as the application claims 1-12 fully encompasses patent claims 1-6, 8, 10-13 and 15-16). The difference between the application claims 1-12 and the patent claims 1-6, 8, 10-13 and 15-16 lies in the fact that the patent claims includes many more elements and is thus much more specific. Thus the invention of claims 1-6, 8, 10-13 and 15-16 of the patent is in effect a “species” of the “generic” invention of the application claims 1-12. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims 1-12 are anticipated by claims 1-6, 8, 10-13 and 15-16 of the patent, it is not patentably distinct from claims 1-6, 8, 10-13 and 15-16 of the patent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-26, 31-32, 37-38 and 43-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KANO et al. (US 2011/0279858 A1).
As to claim 13, KANO et al. discloses a system (see figure 1), comprising: one or more memory devices (see figure 2, 113-116 and/or see figure 3, 203, 205, 209, 215) that store a set of instructions; and one or more processors (see figure 2, CPU 111 and/or see figure 3, CPU 201) that executes the instructions to: store a plurality of pieces of page data including not blank page data and blank page data (see figure 12, see steps, S19, S20-S21, see pars 110-114, S20-S21 in fig. 12, in step S19 “blank page removal” button and “color reduction and blank page removal” button, see par 0110, i.e., because blank page removal is selected in S19, reads on: blank page data, and see pars 111-112, fig. 12, S20-21, see par 68, 72, 74, conversion portion 173 performs blank page removing process, see pars 59, 66, 74-75, 77, 81, 86-88, 90, 109, 111, 113, 115 and 116, in par 112 image forming portion 140 to form an image, i.e., pages are output by the image forming portion not blank page data, because i.e., blank page removal, is selected in S19); perform a job for outputting the not blank page data without outputting the blank page data (see figure 12, see steps, S19, S20-S21, see pars 110-114, S20-S21 in fig. 12, in step S19 “blank page removal” button and “color reduction and blank page removal” button, see par 0110, i.e., because blank page removal is selected in S19, reads on: blank page data, and see pars 111-112, fig. 12, S20-21, see par 68, 72, 74, conversion portion 173 performs blank page removing process, see pars 59, 66, 74-75, 77, 81, 86-88, 90, 109, 111, 113, 115 and 116, in par 112 image forming portion 140 to form an image, i.e., pages are output by the image forming portion not blank page data, because i.e., blank page removal, is selected in S19); and store, as log information of the job, the not blank page data and the blank page data (i.e., see par 0113, “a history record is generated”, generate history record, S22, history data 191 and/or print job 193, see fig. 8, S22, or S25, i.e., generate history record, S22 or S25, history data 191 and/or print job 193, see fig. 8, see figure 9 "blank page removal" button is selectable, see pars 0081 and 0109, and see figures 4 and 8, see par 0068, job storing 153 stores the print job in HDD 116, and see par 0072, print data generating portion 171 reads jobs 193 stored in HDD 116, and see par 0074, conversion portion 173 performs blank-page removing process, in memory (i.e., HDD 116), i.e., the log information of the job, i.e., history data 191 and/or print job 193, see figure 8, see figure 8, job receiving 151 and job storing 153, see par 0068, job storing 153 stores the print job in HDD 116, and par 0072, print data generating portion 171 reads print jobs 193 stored in HDD 116, and par 0074, conversion portion 173 performs blank-page removing process, see pars 0059, 0066, 0074-0075, 0077, 0081, 0086-0087, 0088, 0090, 0109, 0111, 0113 and 0115-0116, the log information, i.e., history data 191 and/or print job 193, see figure 8, see par 0068, stores the print job in HDD 116, print job 193 by storing in HDD 116, in par 0072, portion 171 reads jobs 193 stored in HDD 116, and in par 74, portion 173 performs blank page removing process, therefore print job 193 stores an output page and a blank page, and/or history data 191 stored in HDD 116, see pars 87, 88, 89 and 90, stores the number of used sheets of paper and the number of sheets of paper saved, therefore, the log information has the image data including an output page, i.e., the number of used sheets of paper” and a blank page, i.e., the number of sheets of paper saved), i.e., history data 191 includes the number of used sheets of paper and the number of sheets of paper saved, see pars 0088-0090). 

As to claim 14, KANO et al. discloses wherein the job is a job for printing the not blank page data without printing the blank page data (see figure 12, see steps, S19, S20-S21, see pars 110-114, S20-S21 in fig. 12, in step S19 “blank page removal” button and “color reduction and blank page removal” button, see par 0110, i.e., because blank page removal is selected in S19, reads on: blank page data, and see pars 111-112, fig. 12, S20-21, see par 68, 72, 74, conversion portion 173 performs blank page removing process, see pars 59, 66, 74-75, 77, 81, 86-88, 90, 109, 111, 113, 115 and 116, in par 112 image forming portion 140 to form an image, i.e., pages are output by the image forming portion not blank page data, because i.e., blank page removal, is selected in S19, i.e., print job 193, see fig. 8, see figure 9 "blank page removal" button is selectable, see pars 0081 and 0109, and see figures 4 and 8, see par 0068, job storing 153 stores the print job in HDD 116, and see par 0072, print data generating portion 171 reads jobs 193 stored in HDD 116, and see par 0074, conversion portion 173 performs blank-page removing process, in memory (i.e., HDD 116), i.e., print job 193, see figure 8, see figure 8, job receiving 151 and job storing 153, see par 0068, job storing 153 stores the print job in HDD 116, and par 0072, print data generating portion 171 reads print jobs 193 stored in HDD 116, and par 0074, conversion portion 173 performs blank-page removing process, see pars 0059, 0066, 0074-0075, 0077, 0081, 0086-0087, 0088, 0090, 0109, 0111, 0113 and 0115-0116, stores the print job in HDD 116, print job 193 by storing in HDD 116, in par 0072, portion 171 reads jobs 193 stored in HDD 116, and in par 74, portion 173 performs blank page removing process, therefore print job 193 stores an output page and a blank page, and/or, see pars 87, 88, 89 and 90, stores the number of used sheets of paper and the number of sheets of paper saved, therefore, the image data including an output page, i.e., the number of used sheets of paper” and a blank page, i.e., the number of sheets of paper saved), i.e., history data 191 includes the number of used sheets of paper and the number of sheets of paper saved, see pars 0088-0090).
As to claim 15, KANO et al. discloses wherein - 47 -10132476US04whether to output the not blank page data without outputting the blank page data or to output the not blank page data and the blank page data is settable (see figure S19 and see figure 9, i.e., select or set blank page removal button). 

As to claim 16, KANO et al. discloses a user interface (see figure 9 and see fig. 3 operation portion 211 and LCD 207) that receives a setting whether to output the not blank page data without outputting the blank page data or to output the not blank page data and the blank page data (see “blank page removal” button, in figure 9).

As to claim 17, KANO et al. discloses a log information storing method, comprising: storing a plurality of pieces of page data including not blank page data and blank page data (see figure 12, see steps, S19, S20-S21, see pars 110-114, S20-S21 in fig. 12, in step S19 “blank page removal” button and “color reduction and blank page removal” button, see par 0110, i.e., because blank page removal is selected in S19, reads on: blank page data, and see pars 111-112, fig. 12, S20-21, see par 68, 72, 74, conversion portion 173 performs blank page removing process, see pars 59, 66, 74-75, 77, 81, 86-88, 90, 109, 111, 113, 115 and 116, in par 112 image forming portion 140 to form an image, i.e., pages are output by the image forming portion not blank page data, because i.e., blank page removal, is selected in S19); performing a job for outputting the not blank page data without outputting the blank page data (see figure 12, see steps, S19, S20-S21, see pars 110-114, S20-S21 in fig. 12, in step S19 “blank page removal” button and “color reduction and blank page removal” button, see par 0110, i.e., because blank page removal is selected in S19, reads on: blank page data, and see pars 111-112, fig. 12, S20-21, see par 68, 72, 74, conversion portion 173 performs blank page removing process, see pars 59, 66, 74-75, 77, 81, 86-88, 90, 109, 111, 113, 115 and 116, in par 112 image forming portion 140 to form an image, i.e., pages are output by the image forming portion not blank page data, because i.e., blank page removal, is selected in S19); and storing, as log information of the job, the not blank page data and the blank page data (i.e., see par 0113, “a history record is generated”, generate history record, S22, history data 191 and/or print job 193, see fig. 8, S22, or S25, i.e., generate history record, S22 or S25, history data 191 and/or print job 193, see fig. 8, see figure 9 "blank page removal" button is selectable, see pars 0081 and 0109, and see figures 4 and 8, see par 0068, job storing 153 stores the print job in HDD 116, and see par 0072, print data generating portion 171 reads jobs 193 stored in HDD 116, and see par 0074, conversion portion 173 performs blank-page removing process, in memory (i.e., HDD 116), i.e., the log information of the job, i.e., history data 191 and/or print job 193, see figure 8, see figure 8, job receiving 151 and job storing 153, see par 0068, job storing 153 stores the print job in HDD 116, and par 0072, print data generating portion 171 reads print jobs 193 stored in HDD 116, and par 0074, conversion portion 173 performs blank-page removing process, see pars 0059, 0066, 0074-0075, 0077, 0081, 0086-0087, 0088, 0090, 0109, 0111, 0113 and 0115-0116, the log information, i.e., history data 191 and/or print job 193, see figure 8, see par 0068, stores the print job in HDD 116, print job 193 by storing in HDD 116, in par 0072, portion 171 reads jobs 193 stored in HDD 116, and in par 74, portion 173 performs blank page removing process, therefore print job 193 stores an output page and a blank page, and/or history data 191 stored in HDD 116, see pars 87, 88, 89 and 90, stores the number of used sheets of paper and the number of sheets of paper saved, therefore, the log information has the image data including an output page, i.e., the number of used sheets of paper” and a blank page, i.e., the number of sheets of paper saved), i.e., history data 191 includes the number of used sheets of paper and the number of sheets of paper saved, see pars 0088-0090). 

As to claim 18, KANO et al. discloses wherein the job is a job for printing the not blank page data without printing the blank page data (see figure 12, see steps, S19, S20-S21, see pars 110-114, S20-S21 in fig. 12, in step S19 “blank page removal” button and “color reduction and blank page removal” button, see par 0110, i.e., because blank page removal is selected in S19, reads on: blank page data, and see pars 111-112, fig. 12, S20-21, see par 68, 72, 74, conversion portion 173 performs blank page removing process, see pars 59, 66, 74-75, 77, 81, 86-88, 90, 109, 111, 113, 115 and 116, in par 112 image forming portion 140 to form an image, i.e., pages are output by the image forming portion not blank page data, because i.e., blank page removal, is selected in S19, i.e., print job 193, see fig. 8, see figure 9 "blank page removal" button is selectable, see pars 0081 and 0109, and see figures 4 and 8, see par 0068, job storing 153 stores the print job in HDD 116, and see par 0072, print data generating portion 171 reads jobs 193 stored in HDD 116, and see par 0074, conversion portion 173 performs blank-page removing process, in memory (i.e., HDD 116), i.e., print job 193, see figure 8, see figure 8, job receiving 151 and job storing 153, see par 0068, job storing 153 stores the print job in HDD 116, and par 0072, print data generating portion 171 reads print jobs 193 stored in HDD 116, and par 0074, conversion portion 173 performs blank-page removing process, see pars 0059, 0066, 0074-0075, 0077, 0081, 0086-0087, 0088, 0090, 0109, 0111, 0113 and 0115-0116, stores the print job in HDD 116, print job 193 by storing in HDD 116, in par 0072, portion 171 reads jobs 193 stored in HDD 116, and in par 74, portion 173 performs blank page removing process, therefore print job 193 stores an output page and a blank page, and/or, see pars 87, 88, 89 and 90, stores the number of used sheets of paper and the number of sheets of paper saved, therefore, the image data including an output page, i.e., the number of used sheets of paper” and a blank page, i.e., the number of sheets of paper saved), i.e., history data 191 includes the number of used sheets of paper and the number of sheets of paper saved, see pars 0088-0090).

As to claim 19, KANO et al. discloses wherein - 47 -10132476US04whether to output the not blank page data without outputting the blank page data or to output the not blank page data and the blank page data is settable (see figure S19 and see figure 9, i.e., select or set blank page removal button). 

As to claim 20, KANO et al. discloses receiving a setting whether to output the not blank page data without outputting the blank page data or to output the not blank page data and the blank page data (see “blank page removal” button, in figure 9, and see, i.e., a user interface, see figure 9 and see fig. 3, operation portion 211 and LCD 207).

As to claim 21, KANO et al. discloses a non-transitory computer readable storage medium (see figure 2, ROM, RAM, EEPROM, HDD, memory card, and see pars 0014, 0040 and 0044) for storing a computer program for causing a computer (CPU 111) to perform log information storage method, the computer program comprising: a code to store a plurality of pieces of page data including not blank page data and blank page data (see figure 12, see steps, S19, S20-S21, see pars 110-114, S20-S21 in fig. 12, in step S19 “blank page removal” button and “color reduction and blank page removal” button, see par 0110, i.e., because blank page removal is selected in S19, reads on: blank page data, and see pars 111-112, fig. 12, S20-21, see par 68, 72, 74, conversion portion 173 performs blank page removing process, see pars 59, 66, 74-75, 77, 81, 86-88, 90, 109, 111, 113, 115 and 116, in par 112 image forming portion 140 to form an image, i.e., pages are output by the image forming portion not blank page data, because i.e., blank page removal, is selected in S19); a code to perform a job for outputting the not blank page data without outputting the blank page data (see figure 12, see steps, S19, S20-S21, see pars 110-114, S20-S21 in fig. 12, in step S19 “blank page removal” button and “color reduction and blank page removal” button, see par 0110, i.e., because blank page removal is selected in S19, reads on: blank page data, and see pars 111-112, fig. 12, S20-21, see par 68, 72, 74, conversion portion 173 performs blank page removing process, see pars 59, 66, 74-75, 77, 81, 86-88, 90, 109, 111, 113, 115 and 116, in par 112 image forming portion 140 to form an image, i.e., pages are output by the image forming portion not blank page data, because i.e., blank page removal, is selected in S19); and a code to store, as log information of the job, the not blank page data and the blank page data (i.e., see par 0113, “a history record is generated”, generate history record, S22, history data 191 and/or print job 193, see fig. 8, S22, or S25, i.e., generate history record, S22 or S25, history data 191 and/or print job 193, see fig. 8, see figure 9 "blank page removal" button is selectable, see pars 0081 and 0109, and see figures 4 and 8, see par 0068, job storing 153 stores the print job in HDD 116, and see par 0072, print data generating portion 171 reads jobs 193 stored in HDD 116, and see par 0074, conversion portion 173 performs blank-page removing process, in memory (i.e., HDD 116), i.e., the log information of the job, i.e., history data 191 and/or print job 193, see figure 8, see figure 8, job receiving 151 and job storing 153, see par 0068, job storing 153 stores the print job in HDD 116, and par 0072, print data generating portion 171 reads print jobs 193 stored in HDD 116, and par 0074, conversion portion 173 performs blank-page removing process, see pars 0059, 0066, 0074-0075, 0077, 0081, 0086-0087, 0088, 0090, 0109, 0111, 0113 and 0115-0116, the log information, i.e., history data 191 and/or print job 193, see figure 8, see par 0068, stores the print job in HDD 116, print job 193 by storing in HDD 116, in par 0072, portion 171 reads jobs 193 stored in HDD 116, and in par 74, portion 173 performs blank page removing process, therefore print job 193 stores an output page and a blank page, and/or history data 191 stored in HDD 116, see pars 87, 88, 89 and 90, stores the number of used sheets of paper and the number of sheets of paper saved, therefore, the log information has the image data including an output page, i.e., the number of used sheets of paper” and a blank page, i.e., the number of sheets of paper saved), i.e., history data 191 includes the number of used sheets of paper and the number of sheets of paper saved, see pars 0088-0090). 

As to claim 22, KANO et al. discloses wherein the job is a job for printing the not blank page data without printing the blank page data (see figure 12, see steps, S19, S20-S21, see pars 110-114, S20-S21 in fig. 12, in step S19 “blank page removal” button and “color reduction and blank page removal” button, see par 0110, i.e., because blank page removal is selected in S19, reads on: blank page data, and see pars 111-112, fig. 12, S20-21, see par 68, 72, 74, conversion portion 173 performs blank page removing process, see pars 59, 66, 74-75, 77, 81, 86-88, 90, 109, 111, 113, 115 and 116, in par 112 image forming portion 140 to form an image, i.e., pages are output by the image forming portion not blank page data, because i.e., blank page removal, is selected in S19, i.e., print job 193, see fig. 8, see figure 9 "blank page removal" button is selectable, see pars 0081 and 0109, and see figures 4 and 8, see par 0068, job storing 153 stores the print job in HDD 116, and see par 0072, print data generating portion 171 reads jobs 193 stored in HDD 116, and see par 0074, conversion portion 173 performs blank-page removing process, in memory (i.e., HDD 116), i.e., print job 193, see figure 8, see figure 8, job receiving 151 and job storing 153, see par 0068, job storing 153 stores the print job in HDD 116, and par 0072, print data generating portion 171 reads print jobs 193 stored in HDD 116, and par 0074, conversion portion 173 performs blank-page removing process, see pars 0059, 0066, 0074-0075, 0077, 0081, 0086-0087, 0088, 0090, 0109, 0111, 0113 and 0115-0116, stores the print job in HDD 116, print job 193 by storing in HDD 116, in par 0072, portion 171 reads jobs 193 stored in HDD 116, and in par 74, portion 173 performs blank page removing process, therefore print job 193 stores an output page and a blank page, and/or, see pars 87, 88, 89 and 90, stores the number of used sheets of paper and the number of sheets of paper saved, therefore, the image data including an output page, i.e., the number of used sheets of paper” and a blank page, i.e., the number of sheets of paper saved), i.e., history data 191 includes the number of used sheets of paper and the number of sheets of paper saved, see pars 0088-0090).

As to claim 23, KANO et al. discloses wherein - 47 -10132476US04whether to output the not blank page data without outputting the blank page data or to output the not blank page data and the blank page data is settable (see figure S19 and see figure 9, i.e., select or set blank page removal button). 

As to claim 24, KANO et al. discloses a code to receive a setting whether to output the not blank page data without outputting the blank page data or to output the not blank page data and the blank page data (see “blank page removal” button, in figure 9, and see, i.e., a user interface, see figure 9 and see fig. 3, operation portion 211 and LCD 207).

As to claim 25, KANO et al. discloses a system comprising: a scanner (see figure 2, original reading portion 130, see fig. 1 and see par 34, MFPs 100 and 100A include scanner, and see par 38, reads an original, read the image from an original) that scans a plurality of documents to generate a plurality of pages of image data; a controller (see figure 2, main circuit 110 and CPU 111) that specifies at least one blank page from the plurality of pages of image data, and then output at least one page except for the at least one specified blank page (see figure 12, see steps, S19, S20-S21, see pars 110-114, S20-S21 in fig. 12, in step S19 “blank page removal” button and “color reduction and blank page removal” button, see par 0110, i.e., because blank page removal is selected in S19, reads on: at least one blank page is specified, and see pars 111-112, fig. 12, S20-21, see par 68, 72, 74, conversion portion 173 performs blank page removing process, see pars 59, 66, 74-75, 77, 81, 86-88, 90, 109, 111, 113, 115 and 116, in par 112, image forming portion 140 to form an image, i.e., pages are output by the image forming portion except for the at least one specified blank page, because, i.e., blank page removal, is selected in S19); and a storage (i.e., see figure 8, history storing portion 179, and/or, HDD 116 stores history data 191) that stores log information so that a user can recognize which page is not output. (i.e., see par 0113, “a history record is generated”, generate history record, S22, history data 191 and/or print job 193, see fig. 8, S22, or S25, i.e., generate history record, S22 or S25, history data 191 and/or print job 193, see fig. 8, see figure 9 "blank page removal" button is selectable, see pars 0081 and 0109, and see figures 4 and 8, see par 0068, job storing 153 stores the print job in HDD 116, and see par 0072, print data generating portion 171 reads jobs 193 stored in HDD 116, and see par 0074, conversion portion 173 performs blank-page removing process, in memory (i.e., HDD 116), i.e., the log information of the job, i.e., history data 191 and/or print job 193, see figure 8, see figure 8, job receiving 151 and job storing 153, see par 0068, job storing 153 stores the print job in HDD 116, and par 0072, print data generating portion 171 reads print jobs 193 stored in HDD 116, and par 0074, conversion portion 173 performs blank-page removing process, see pars 0059, 0066, 0074-0075, 0077, 0081, 0086-0087, 0088, 0090, 0109, 0111, 0113 and 0115-0116, the log information, i.e., history data 191 and/or print job 193, see figure 8, see par 0068, stores the print job in HDD 116, print job 193 by storing in HDD 116, in par 0072, portion 171 reads jobs 193 stored in HDD 116, and in par 74, portion 173 performs blank page removing process, therefore print job 193 stores an output page and a blank page, and/or history data 191 stored in HDD 116, see pars 87, 88, 89 and 90, stores the number of used sheets of paper and the number of sheets of paper saved, therefore, the log information has the image data including an output page, i.e., the number of used sheets of paper” and a blank page, i.e., the number of sheets of paper saved), i.e., history data 191 includes the number of used sheets of paper and the number of sheets of paper saved, see pars 0088-0090, therefore, a storage (i.e., see figure 8, history storing portion 179, and/or, HDD 116 stores history data 191) that stores log information so that a user can recognize which page is not output). 

As to claim 26, KANO et al. discloses wherein the storage stores the log information page by page (see pars 87, 88, 89 and 90, stores the number of used sheets of paper and the number of sheets of paper saved, therefore, the log information has the image data including an output page, i.e., the number of used sheets of paper” and a blank page, i.e., the number of sheets of paper saved), i.e., history data 191 includes the number of used sheets of paper and the number of sheets of paper saved, see pars 0088-0090, therefore, the storage (i.e., see figure 8, history storing portion 179, and/or, HDD 116 stores history data 191) stores the log information page by page). 

Claims 31-32 are directed to a log information storing method. Claims 31-32 recite the same or similar claim limitations or features, similar to those recited in the analogous system claims of claims 25-26 above. Therefore, claims 31-32 are rejected for the same and/or similar reasons, as stated and discussed about, in claims 25-26 above. 

 Claims 37-38 are directed to a non-transitory computer readable storage medium for storing a computer program for causing a computer to perform log information storing method. Claims 37-38 recite the same or similar claim limitations or features, similar to those recited in the analogous system claims of claims 25-26 above. Therefore, claims 37-38 are rejected for the same and/or similar reasons, as stated and discussed about, in claims 25-26 above.  

As to claim 43, KANO et al. discloses a system comprising: a scanner (see figure 2, original reading portion 130, see fig. 1 and see par 34, MFPs 100 and 100A include scanner, and see par 38, reads an original, read the image from an original) that scans a plurality of documents to generate a plurality of pages of image data; a controller (see figure 2, main circuit 110 and CPU 111) that specifies at least one blank page from the plurality of pages of image data, and then output at least one page except for the at least one specified blank page (see figure 12, see steps, S19, S20-S21, see pars 110-114, S20-S21 in fig. 12, in step S19 “blank page removal” button and “color reduction and blank page removal” button, see par 0110, i.e., because blank page removal is selected in S19, reads on: at least one blank page is specified, and see pars 111-112, fig. 12, S20-21, see par 68, 72, 74, conversion portion 173 performs blank page removing process, see pars 59, 66, 74-75, 77, 81, 86-88, 90, 109, 111, 113, 115 and 116, in par 112, image forming portion 140 to form an image, i.e., pages are output by the image forming portion except for the at least one specified blank page, because, i.e., blank page removal, is selected in S19); and a storage (i.e., see figure 8, history storing portion 179, and/or, HDD 116 stores history data 191) that stores log information including a total number of pages that are not output (i.e., see par 0113, “a history record is generated”, generate history record, S22, history data 191 and/or print job 193, see fig. 8, S22, or S25, i.e., generate history record, S22 or S25, history data 191 and/or print job 193, see fig. 8, see figure 9 "blank page removal" button is selectable, see pars 0081 and 0109, and see figures 4 and 8, see par 0068, job storing 153 stores the print job in HDD 116, and see par 0072, print data generating portion 171 reads jobs 193 stored in HDD 116, and see par 0074, conversion portion 173 performs blank-page removing process, in memory (i.e., HDD 116), i.e., the log information of the job, i.e., history data 191 and/or print job 193, see figure 8, see figure 8, job receiving 151 and job storing 153, see par 0068, job storing 153 stores the print job in HDD 116, and par 0072, print data generating portion 171 reads print jobs 193 stored in HDD 116, and par 0074, conversion portion 173 performs blank-page removing process, see pars 0059, 0066, 0074-0075, 0077, 0081, 0086-0087, 0088, 0090, 0109, 0111, 0113 and 0115-0116, the log information, i.e., history data 191 and/or print job 193, see figure 8, see par 0068, stores the print job in HDD 116, print job 193 by storing in HDD 116, in par 0072, portion 171 reads jobs 193 stored in HDD 116, and in par 74, portion 173 performs blank page removing process, therefore print job 193 stores an output page and a blank page, and/or history data 191 stored in HDD 116, see pars 87, 88, 89 and 90, stores the number of used sheets of paper and the number of sheets of paper saved, therefore, the log information has the image data including an output page, i.e., the number of used sheets of paper” and a blank page, i.e., the number of sheets of paper saved), i.e., history data 191 includes the number of used sheets of paper and the number of sheets of paper saved, see pars 0088-0090, therefore, a storage (i.e., see figure 8, history storing portion 179, and/or, HDD 116 stores history data 191) that stores log information including a total number of pages that are not output, i.e., the number of sheets of paper saved, see par 90, line 6).  

Claims 44 is directed to a log information storing method. Claim 44 recites the same or similar claim limitations or features, similar to those recited in the analogous system claim of claim 43 above. Therefore, claim 44 is rejected for the same and/or similar reasons, as stated and discussed about, in claim 43 above. 

Claim 45 is directed to a non-transitory computer readable storage medium for storing a computer program for causing a computer to perform log information storing method. Claim 45 recites the same or similar claim limitations or features, similar to those recited in the analogous system claim of claim 43 above. Therefore, claim 45 is rejected for the same and/or similar reasons, as stated and discussed about, in claim 43 above.  

Allowable Subject Matter
Claims 1-12 would become allowable if the rejection of claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10-13 and 15-16 of U.S. Patent No. 11,016,711, stated above, is overcome.

Claims 27-30, 33-36 and 39-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, KANO et al. (US 2011/0279858 A1) discloses a system (see figure 1) comprising: one or more memory devices (see figure 2, 113-116 and/or see figure 3, 203, 205, 209, 215) that store a set of instructions; and one or more processors (see figure 2, CPU 111 and/or see figure 3, CPU 201) that executes the instructions to: store first data and second data, wherein the first data (S20-S21) is printed (see pars 110-114, S20-S21 in fig. 12) by an image forming apparatus (100) to output a not a blank page (i.e., because blank page removal is selected in S19) and the second data (i.e., blank page) is not printed by the image forming apparatus (100) (see pars 111-112, fig. 12, S20-21, see par 68, 72, 74, conversion portion 173 performs blank page removing process, see pars 59, 66, 74-75, 77, 81, 86-88, 90, 109, 111, 113, 115 and 116).
The closest prior art of record, namely, KANO et al. (US 2011/0279858 A1), does not disclose, teach or suggest, generate third data from the first data and generate fourth data from the second data; and store, as log information, the third data and the fourth data in one or more storage memories, wherein the one or more storage memories are accessible by a user, and the stored third data includes an image which is a not blank page and the stored fourth data includes an image which is a blank page, as recited in independent claim 1. 
Applicant is reminded that claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10-13 and 15-16 of U.S. Patent No. 11,016,711, stated above.

Independent claim 7 is directed to a log information storing method, type of claim, which is analogous and/or corresponds to the system claim of claim 1 above. 
Independent claim 12 is directed to a non-transitory computer readable storage medium, type of claim, which is analogous and/or corresponds to the system claim of claim 1 above. 
Therefore, independent claims 7 and 12 would become allowable, over the closest prior art of record, namely, KANO et al. (US 2011/0279858 A1), for the same and/or similar reasons, as stated and discussed above in independent claim 1 above, if the rejection of claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10-13 and 15-16 of U.S. Patent No. 11,016,711, stated above, is overcome.

Claims 2-6 and 8-11 are found to be allowable because they are dependent on would become allowable independent claims 1 and 7, respectively, above, if the rejection of claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10-13 and 15-16 of U.S. Patent No. 11,016,711, stated above, is overcome.

The closest prior art of record, namely, KANO et al. (US 2011/0279858 A1), does not disclose, teach or suggest, wherein the log information includes a page number of a page of the image data page by page, as recited in claim 27.

The closest prior art of record, namely, KANO et al. (US 2011/0279858 A1), does not disclose, teach or suggest, wherein the log information includes resolution of image data page by page, as claimed in claim 28.

The closest prior art of record, namely, KANO et al. (US 2011/0279858 A1), does not disclose, teach or suggest, wherein the log information includes a size of image data of a page of the image data page by page, as recited in claim 29. 

The closest prior art of record, namely, KANO et al. (US 2011/0279858 A1), does not disclose, teach or suggest, wherein the log information includes a height and a width of an image corresponding to the image data page by page, as claimed in claim 30.

Claims 33-36 recite the same or similar claim limitations, as recited claims 27-30 above. Therefore, claims 33-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for the same and/or similar reasons, as stated and discussed above, in claims 27-30 above.

Claims 39-42 recite the same or similar claim limitations, as recited claims 27-30 above. Therefore, claims 39-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for the same and/or similar reasons, as stated and discussed above, in claims 27-30 above.

Response to Arguments
Applicant's arguments filed 01 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that “Applicant respectfully traverses the double patenting rejections. It is submitted that the configuration "wherein the one or more storage memories are accessible by a user, and the stored third data includes an image which is a not blank page and the stored fourth data includes an image which is a blank page" described in Claim 1 of the subject application is not obvious from the claims of parent application (US11016711). Further, it is submitted that the configuration "wherein the one or more storage memories are accessible by a user, and the stored third data includes an image which is a not blank page and the stored fourth data includes an image which is a blank page" described in Claim 12 of the subject application is not obvious from the claims of the parent application (US11016711). In view of the foregoing, the features and the effect of Claims 1-12 are not suggested in any way by the parent application U.S. Patent No. 11,016,711, and accordingly it is respectfully submitted that the invention recited in Claim 25 is patentable over the parent application. For at least the above reasons, Applicant respectfully requests that the double patenting rejection be withdrawn.” Applicant argument(s) have been considered but they are not found to be persuasive because of the following reason(s): (1) Claim 1 of US Patent # 11,016,711 B2, recites “wherein the one or more storage memories are accessible by a user, and the stored third data includes an image representing page data of the not blank page and the stored fourth data includes an image representing page data of a blank page, while currently pending claim 1 recites "wherein the one or more storage memories are accessible by a user, and the stored third data includes an image which is a not blank page and the stored fourth data includes an image which is a blank page", therefore, it is clear that pending Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,016,711. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claim 1 is to be found in patent claim 1 (as the application claim 1 fully encompasses patent claim 1). The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 1. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.
Regarding currently pending claim 12 of the current pending application, currently pending claim 12 recites, "wherein the one or more storage memories are accessible by a user, and the stored third data includes an image which is a not blank page and the stored fourth data includes an image which is a blank page", while patent claim 15 recites “wherein the one or more storage memories are accessible by a user, and the stored third data includes an image representing page data of the not blank page and the stored fourth data includes an image representing page data of a blank page.”, therefore, claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16 of U.S. Patent No. 11,016,711. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claim 12 are to be found in patent claims 15-16 (as the application claim 12 fully encompasses patent claims 15-16). The difference between the application claim 12 and the patent claims 15-16 lies in the fact that the patent claims includes many more elements and is thus much more specific. Thus the invention of claims 15-16 of the patent is in effect a “species” of the “generic” invention of the application claim 12. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claim 12 is anticipated by claims 15-16 of the patent, it is not patentably distinct from claims 15-16 of the patent. 

Applicant argues that “Applicant respectfully traverses the rejections under 35 U.S.C. 102(a)(1) for the following reasons. As noted above, Applicant has made amendments to the claims to further clarify the features of the claimed invention. The claims are amended to facilitate prosecution and Applicant reserves the right to assert the unamended claims in this or later patent applications. Amended claim 13 includes the following features: Feature 1: perform a job for outputting the not blank page data without outputting the blank page data, Feature 2: store, as log information of the job, the not blank page data and the blank page data. In various embodiments of amended claim 13, by having the above features, a user is enabled to easily confirm that the plurality of pieces of page data has included the not blank page and the blank page by viewing the log information. The cited reference Kano does not teach or suggest the above features in the manner recited in amended claim 13. In Kano (US2011/279858), it is described that an MFP performs a blank- page removing process on print data and stores in a history record a ratio of the reduced number of sheets of paper as compared with the number of sheets of paper before the blank-page removing process being performed. However, in Kano, the not blank page data to be output, is not stored in the history record. Also, the blank page data is not stored in the history record in Kano. In view of the foregoing, Feature 2 described in Claim 13 is not taught or-14- suggestedAmendment for Application No.: 17/243398Attorney Docket: 10132476US04 by Kano. Thus, it is respectfully submitted that the invention recited in amended Claim 13 is patentable. Claim 17 is a method claim corresponding to Claim 13, it is respectfully submitted that the invention recited in Claim 17 is also patentable in the same way as the invention recited in Claim 13. Claim 21 is a storage medium claim corresponding to Claim 13, it is respectfully submitted that the invention recited in Claim 21 is also patentable in the same way as the invention recited in Claim 13.” Applicant’s arguments have been considered but they are not found to be persuasive because of the following reason(s): Regarding claim 13, KANO et al. discloses a system (see figure 1), comprising: one or more memory devices (see figure 2, 113-116 and/or see figure 3, 203, 205, 209, 215) that store a set of instructions; and one or more processors (see figure 2, CPU 111 and/or see figure 3, CPU 201) that executes the instructions to: store a plurality of pieces of page data including not blank page data and blank page data (see figure 12, see steps, S19, S20-S21, see pars 110-114, S20-S21 in fig. 12, in step S19 “blank page removal” button and “color reduction and blank page removal” button, see par 0110, i.e., because blank page removal is selected in S19, reads on: blank page data, and see pars 111-112, fig. 12, S20-21, see par 68, 72, 74, conversion portion 173 performs blank page removing process, see pars 59, 66, 74-75, 77, 81, 86-88, 90, 109, 111, 113, 115 and 116, in par 112 image forming portion 140 to form an image, i.e., pages are output by the image forming portion not blank page data, because i.e., blank page removal, is selected in S19). KANO et al. discloses perform a job for outputting the not blank page data without outputting the blank page data (feature 1 in claim 13) (see figure 12, see steps, S19, S20-S21, see pars 110-114, S20-S21 in fig. 12, in step S19 “blank page removal” button and “color reduction and blank page removal” button, see par 0110, i.e., because blank page removal is selected in S19, reads on: blank page data, and see pars 111-112, fig. 12, S20-21, see par 68, 72, 74, conversion portion 173 performs blank page removing process, see pars 59, 66, 74-75, 77, 81, 86-88, 90, 109, 111, 113, 115 and 116, in par 112 image forming portion 140 to form an image, i.e., pages are output by the image forming portion not blank page data, because i.e., blank page removal, is selected in S19). KANO et al. discloses  store, as log information of the job, the not blank page data and the blank page data (feature 2 of claim 13) (i.e., see par 0113, “a history record is generated”, generate history record, S22, history data 191 and/or print job 193, see fig. 8, S22, or S25, i.e., generate history record, S22 or S25, history data 191 and/or print job 193, see fig. 8, see figure 9 "blank page removal" button is selectable, see pars 0081 and 0109, and see figures 4 and 8, see par 0068, job storing 153 stores the print job in HDD 116, and see par 0072, print data generating portion 171 reads jobs 193 stored in HDD 116, and see par 0074, conversion portion 173 performs blank-page removing process, in memory (i.e., HDD 116), i.e., the log information of the job, i.e., history data 191 and/or print job 193, see figure 8, see figure 8, job receiving 151 and job storing 153, see par 0068, job storing 153 stores the print job in HDD 116, and par 0072, print data generating portion 171 reads print jobs 193 stored in HDD 116, and par 0074, conversion portion 173 performs blank-page removing process, see pars 0059, 0066, 0074-0075, 0077, 0081, 0086-0087, 0088, 0090, 0109, 0111, 0113 and 0115-0116, the log information, i.e., history data 191 and/or print job 193, see figure 8, see par 0068, stores the print job in HDD 116, print job 193 by storing in HDD 116, in par 0072, portion 171 reads jobs 193 stored in HDD 116, and in par 74, portion 173 performs blank page removing process, therefore print job 193 stores an output page and a blank page, and/or history data 191 stored in HDD 116, see pars 87, 88, 89 and 90, stores the number of used sheets of paper and the number of sheets of paper saved, therefore, the log information has the image data including an output page, i.e., the number of used sheets of paper” and a blank page, i.e., the number of sheets of paper saved), i.e., history data 191 includes the number of used sheets of paper and the number of sheets of paper saved, see pars 0088-0090). 
The arguments regarding claims 17 and 21, regarding claims 17 and 21 are patentable in the same way as the invention recited in claim 13, the arguments are addressed and discussed above, in the response to applicant arguments, regarding claim 13, discussed above.

Applicant arguments that “Independent Claims 25, 31 and 37. The system described in Claim 25 has following features: Feature 1': a controller that specifies at least one blank page from the plurality of pages of image data, and then output at least one page except for the at least one specified blank page, Feature 2': a storage that stores log information so that a user can recognize which page is not output. In various embodiments of amended claim 25, by having the above features, a user is enabled to easily confirm which page is not stored as the scan result by viewing the log information. In Kano (US2011/279858), it is described that an MFP performs a blank- page removing process on print data and stores in a history record a ratio of the reduced number of sheets of paper as compared with the number of sheets of paper before the blank-page removing process being performed. However, in Kano, log information of the scan is not stored in the history record. Also, in Kano, a user can only see the ratio of the reduced number of-15- Amendment for Application No.: 17/243398Attorney Docket: 10132476US04sheets of paper from the history record, but cannot recognize which page is not output. In this regard, Feature 2' described in Claim 25 is not suggested by Kano. By contrast, by having the feature not suggested by Kano, the invention recited in Claim 25 can provide a significant effect of enabling the user to easily confirm which page is not stored as the scan result by viewing the log information. In view of the foregoing, the features and the effect of Claim 25 are not suggested in any way by the cited reference Kano, and it is respectfully submitted that the invention recited in Claim 25 is patentable over the cited reference Kano. Since Claim 31 is a method claim corresponding to Claim 25, it is respectfully submitted that the invention recited in Claim 31 is patentable in the same way as the invention recited in Claim 25. Since Claim 37 is a storage medium claim corresponding to Claim 25, it is respectfully submitted that the invention recited in Claim 37 is also patentable in the same way as the invention recited in Claim 25.” Applicant arguments have been fully considered but they are not persuasive because of the following reason(s): Regarding claim 25, KANO et al. discloses a system comprising: a scanner (see figure 2, original reading portion 130, see fig. 1 and see par 34, MFPs 100 and 100A include scanner, and see par 38, reads an original, read the image from an original) that scans a plurality of documents to generate a plurality of pages of image data. KANO et al. discloses a controller (see figure 2, main circuit 110 and CPU 111) that specifies at least one blank page from the plurality of pages of image data, and then output at least one page except for the at least one specified blank page (feature 1’ of claim 25) (see figure 12, see steps, S19, S20-S21, see pars 110-114, S20-S21 in fig. 12, in step S19 “blank page removal” button and “color reduction and blank page removal” button, see par 0110, i.e., because blank page removal is selected in S19, reads on: at least one blank page is specified, and see pars 111-112, fig. 12, S20-21, see par 68, 72, 74, conversion portion 173 performs blank page removing process, see pars 59, 66, 74-75, 77, 81, 86-88, 90, 109, 111, 113, 115 and 116, in par 112, image forming portion 140 to form an image, i.e., pages are output by the image forming portion except for the at least one specified blank page, because, i.e., blank page removal, is selected in S19). KANO et al. discloses a storage (i.e., see figure 8, history storing portion 179, and/or, HDD 116 stores history data 191) that stores log information so that a user can recognize which page is not output (i.e., feature 2’ of claim 25) (i.e., see par 0113, “a history record is generated”, generate history record, S22, history data 191 and/or print job 193, see fig. 8, S22, or S25, i.e., generate history record, S22 or S25, history data 191 and/or print job 193, see fig. 8, see figure 9 "blank page removal" button is selectable, see pars 0081 and 0109, and see figures 4 and 8, see par 0068, job storing 153 stores the print job in HDD 116, and see par 0072, print data generating portion 171 reads jobs 193 stored in HDD 116, and see par 0074, conversion portion 173 performs blank-page removing process, in memory (i.e., HDD 116), i.e., the log information of the job, i.e., history data 191 and/or print job 193, see figure 8, see figure 8, job receiving 151 and job storing 153, see par 0068, job storing 153 stores the print job in HDD 116, and par 0072, print data generating portion 171 reads print jobs 193 stored in HDD 116, and par 0074, conversion portion 173 performs blank-page removing process, see pars 0059, 0066, 0074-0075, 0077, 0081, 0086-0087, 0088, 0090, 0109, 0111, 0113 and 0115-0116, the log information, i.e., history data 191 and/or print job 193, see figure 8, see par 0068, stores the print job in HDD 116, print job 193 by storing in HDD 116, in par 0072, portion 171 reads jobs 193 stored in HDD 116, and in par 74, portion 173 performs blank page removing process, therefore print job 193 stores an output page and a blank page, and/or history data 191 stored in HDD 116, see pars 87, 88, 89 and 90, stores the number of used sheets of paper and the number of sheets of paper saved, therefore, the log information has the image data including an output page, i.e., the number of used sheets of paper” and a blank page, i.e., the number of sheets of paper saved), i.e., history data 191 includes the number of used sheets of paper and the number of sheets of paper saved, see pars 0088-0090, therefore, a storage (i.e., see figure 8, history storing portion 179, and/or, HDD 116 stores history data 191) that stores log information so that a user can recognize which page is not output).
The arguments regarding claims 31 and 37, regarding claims 31 and 37 are patentable in the same way as the invention recited in claim 25, the arguments are addressed and discussed above, in the response to applicant arguments, regarding claim 25, discussed above.

Applicant arguments regarding “Independent Claims 43, 44, and 45. Since Claim 43 is a system claim which has the feature "a storage that stores log information including a total number of pages that are not output" that is not suggested by Kano, it is respectfully submitted that the invention recited in Claim 43 is also patentable. Since Claim 44 is a method claim corresponding to Claim 43, it is respectfully submitted that the invention recited in Claim 44 is patentable in the same way as the invention recited in Claim 43.-16- Amendment for Application No.: 17/243398Attorney Docket: 10132476US04Since Claim 45 is a storage medium claim corresponding to Claim 43, it is respectfully submitted that the invention recited in Claim 45 is also patentable in the same way as the invention recited in Claim 43.” Applicant arguments have been fully considered but they are not persuasive because of the following reason(s): Regarding  claim 43, KANO et al. discloses a system comprising: a scanner (see figure 2, original reading portion 130, see fig. 1 and see par 34, MFPs 100 and 100A include scanner, and see par 38, reads an original, read the image from an original) that scans a plurality of documents to generate a plurality of pages of image data; a controller (see figure 2, main circuit 110 and CPU 111) that specifies at least one blank page from the plurality of pages of image data, and then output at least one page except for the at least one specified blank page (see figure 12, see steps, S19, S20-S21, see pars 110-114, S20-S21 in fig. 12, in step S19 “blank page removal” button and “color reduction and blank page removal” button, see par 0110, i.e., because blank page removal is selected in S19, reads on: at least one blank page is specified, and see pars 111-112, fig. 12, S20-21, see par 68, 72, 74, conversion portion 173 performs blank page removing process, see pars 59, 66, 74-75, 77, 81, 86-88, 90, 109, 111, 113, 115 and 116, in par 112, image forming portion 140 to form an image, i.e., pages are output by the image forming portion except for the at least one specified blank page, because, i.e., blank page removal, is selected in S19). KANO et al. discloses a storage (i.e., see figure 8, history storing portion 179, and/or, HDD 116 stores history data 191) that stores log information including a total number of pages that are not output (i.e., see par 0113, “a history record is generated”, generate history record, S22, history data 191 and/or print job 193, see fig. 8, S22, or S25, i.e., generate history record, S22 or S25, history data 191 and/or print job 193, see fig. 8, see figure 9 "blank page removal" button is selectable, see pars 0081 and 0109, and see figures 4 and 8, see par 0068, job storing 153 stores the print job in HDD 116, and see par 0072, print data generating portion 171 reads jobs 193 stored in HDD 116, and see par 0074, conversion portion 173 performs blank-page removing process, in memory (i.e., HDD 116), i.e., the log information of the job, i.e., history data 191 and/or print job 193, see figure 8, see figure 8, job receiving 151 and job storing 153, see par 0068, job storing 153 stores the print job in HDD 116, and par 0072, print data generating portion 171 reads print jobs 193 stored in HDD 116, and par 0074, conversion portion 173 performs blank-page removing process, see pars 0059, 0066, 0074-0075, 0077, 0081, 0086-0087, 0088, 0090, 0109, 0111, 0113 and 0115-0116, the log information, i.e., history data 191 and/or print job 193, see figure 8, see par 0068, stores the print job in HDD 116, print job 193 by storing in HDD 116, in par 0072, portion 171 reads jobs 193 stored in HDD 116, and in par 74, portion 173 performs blank page removing process, therefore print job 193 stores an output page and a blank page, and/or history data 191 stored in HDD 116, see pars 87, 88, 89 and 90, stores the number of used sheets of paper and the number of sheets of paper saved, therefore, the log information has the image data including an output page, i.e., the number of used sheets of paper” and a blank page, i.e., the number of sheets of paper saved), i.e., history data 191 includes the number of used sheets of paper and the number of sheets of paper saved, see pars 0088-0090, therefore, a storage (i.e., see figure 8, history storing portion 179, and/or, HDD 116 stores history data 191) that stores log information including a total number of pages that are not output, i.e., the number of sheets of paper saved, see par 90, line 6).  
The arguments regarding claims 44 and 45, regarding claims 44 and 45 are patentable in the same way as the invention recited in claim 43, the arguments are addressed and discussed above, in the response to applicant arguments, regarding claim 43, discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/Primary Examiner, Art Unit 2677